DETAILED ACTION
This communication is in response to the amendment filed on 6/10/21 in which claims 1, 10, and 19 were amended, claims 15 and 16 were canceled, and claims 21 and 22 were newly presented. Claims 1-14 and 17-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues:
Amended independent claim 1 recites, among other features, "intercepting, by the computing device, a focus event generated by a first control element, of the remoted application, as a result of the first control element receiving focus." In the rejection of claim 1, the Office relies on paragraphs [0073], [0080], and [0126] of Pahlavan for these features are previously presented. Office action, pages 3-4. Pahlavan, at paragraphs [0073], [0080] and [0126], describes that a client, via a remote access module, sends user inputs to a server and those inputs are for interacting with a web page being executed at the server. Receiving input from a user, as described at paragraph [0073], [0080], and [0126] of Pahlavan, fails to anticipate "intercepting, by the computing device, a focus event generated by a first control element, of the remoted application, as a result of the first control element receiving focus," as recited in claim 1. Indeed, the user input is not a "focus event generated by a first control element...of the remoted application," 
Applicant’s arguments have been considered. However, Pahlavan is now remapped in combination with Amro to teach the argued limitation. The Examiner respectfully directs applicant’s attention to the rejections below for further explanation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, 10-14, and 19, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pahlavan (US 2010/0269152 A1; published Oct. 21, 2010) and Amro (US 5,872,567; published Feb. 16, 1999).

Regarding claim 1, Pahlavan discloses [a] method comprising: 
establishing, between a client device and a computing device, a channel for communicating data associated with a remoted application that is being executed by the computing device for the client device; (Pahlavan, paragraph 58, teaches a remote client device in communication with a server computing device via a network; the server is configured to allow remote sessions wherein users access applications and files on the server by logging onto the server from the client device)
intercepting, by the computing device, a [focus event] generated by a first control element, of the remoted application, as a result of the first control element receiving focus; (Pahlavan, paragraph 73, teaches the server remote access module is configured to receive command messages from the client device; Pahlavan, paragraph 80, teaches the client remote access module is configured to send user inputs to the server remote access module; the user Pahlavan, paragraph 126, teaches a web page of a remote web browser application running at the server that is displayed at the client device; the user at the client device inputs user inputs (e.g., pointer movements and clicks); the remote view module sends the user inputs to the server; Pahlavan, paragraph 90, teaches that the client device sends a control code to the server when the user selects a button (i.e., a specific code is sent based on the button/icon selected by the user)
determining, by the computing device, a type of the first control element; (Pahlavan, paragraph 127, teaches the server determines based on the user inputs received from the client device that the received pointer movement and click result in a textbox being clicked on)
determining, by the computing device and based on the type of the first control element, a type of a second control element, native to the client device, that is to be activated at the client device in response to the [focus event]; and (Pahlavan, paragraph 127, teaches the agent module determines that a graphical keyboard is to be activated at the client device based on the OS module determining that the received pointer movement and click result in a textbox being clicked on)
sending, via the channel and to the client device, data configured to cause the client device to activate the second control element to allow a user to view the second control element at the client device in association with a view of at least a portion of the remoted application (Pahlavan, paragraph 127, teaches the agent module generates a message for the client device including a command to activate the graphical keyboard; the agent module then sends the message to the client device and on the client side, the local view module receives the message and brings up the graphical keyboard on the display in response to the message; Pahlavan, FIG. 14B, illustrates the keyboard is displayed on the client device along with the local and remote GUI applications in the background).
Although Pahlavan teaches that the client remote access module detects a user input in a text field and sends a message to the server which then sends a message to the client device to perform actions such as bringing up the graphical keyboard (see paragraphs 100, 127, 467), Pahlavan does not expressly disclose intercepting a focus event. However, Amro, Abstract, teaches performing certain interface actions in response to detecting a transfer of focus, i.e., a focus event. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pahlavan to incorporate the teachings of Amro to activate the graphical keyboard in response to detecting a focus event at least because a user input in a textbox also results in a transfer of focus to that textbox.
Claims 10 and 19 are CRM and apparatus claims corresponding to claim 1 and are similarly rejected. 

Regarding claim 2, Pahlavan, in view of Amro, discloses the invention of claim 1 as discussed above. Pahlavan further discloses wherein the type of the first control element comprises a text entry field, and wherein the type of the second control element comprises a keyboard (Pahlavan, paragraph 127, teaches the agent module determines that a graphical keyboard is to be activated at the client device based on the OS module determining that the received pointer movement and click result in a textbox being clicked on).
Claim 11 is a CRM claim corresponding to claim 2 and is similarly rejected. 

Pahlavan, in view of Amro, discloses the invention of claim 1 as discussed above. Pahlavan further discloses wherein the type of the first control element comprises a number entry field, and wherein the type of the second control element comprises a number pad (Pahlavan, paragraph 127, teaches the agent module determines that a graphical keyboard is to be activated at the client device based on the OS module determining that the received pointer movement and click result in a textbox being clicked on (both the text box and graphical keyboard are capable of receiving number input)).
Claim 12 is a CRM claim corresponding to claim 3 and is similarly rejected. 

Regarding claim 4, Pahlavan, in view of Amro, discloses the invention of claim 1 as discussed above. Pahlavan further discloses wherein the data comprises coordinate information for the second control element (Pahlavan, paragraph 134, teaches the OS module on the server may also communicate the coordinates and dimensions of a dialog box or window to the agent module which then generates a message for the client device including the coordinates and dimensions of the dialog box window).
Claim 13 is a CRM claim corresponding to claim 4 and is similarly rejected. 

Regarding claim 5, Pahlavan, in view of Amro, discloses the invention of claim 1 as discussed above. Pahlavan further discloses wherein the data comprises size information for the second control element(Pahlavan, paragraph 134, teaches the OS module on the server may also communicate the coordinates and dimensions of a dialog box or window to the agent 
Claim 14 is a CRM claim corresponding to claim 5 and is similarly rejected. 

Regarding claim 6, Pahlavan, in view of Amro, discloses the invention of claim 1 as discussed above. Pahlavan further discloses determining, by the computing device, content for display within the second control element when the second control element is activated at the client device; and (Pahlavan, paragraph 161, teaches the server inputs the received user inputs to the desktop module and causes an application being launched on the server)
wherein the data comprises an indication of the content (Pahlavan, paragraph 161, teaches the agent module generates a message identifying the launched application and sends the message to the client device).

Regarding claim 7, Pahlavan, in view of Amro, discloses the invention of claim 1 as discussed above. Pahlavan further discloses receiving, by the computing device, an indication of user input received at the client device based on user interaction with the second control element; and (Pahlavan, paragraph 161, teaches the server inputs the received user inputs to the desktop module and causes an application being launched on the server)
updating, based on the user input, the remoted application (Pahlavan, paragraph 161, teaches the agent module generates a message identifying the launched application and sends the message to the client device).

Pahlavan, in view of Amro, discloses the invention of claim 1 as discussed above. Pahlavan further discloses enabling the intercepting by configuring a communication interface, associated with the remoted application, to generate a notification in response to a focus change within the remoted application (Pahlavan, paragraph 70, teaches that the client device comprises a client remote access module; Pahlavan, paragraph 78, teaches that the client remote access module is configured to communicate with the server based on a remote access protocol; Pahlavan, paragraph 80, teaches that the client remote access module is configured to send user inputs to the server over the network; Pahlavan, paragraph 157, teaches that, when the user selects an application, a command message identifying the selected application is sent to the server via the client remote access module (“communication interface”)).

Regarding claim 22, Pahlavan, in view of Amro, discloses the invention of claim 1 as discussed above. Pahlavan does not expressly disclose wherein the focus event causes the client device to adjust a display of the remoted application by one or more of panning, zooming, or scrolling.  However, Amro, Abstract, teaches automatically adjusting a zoomed out size of an application window in response to detecting a transfer of focus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pahlavan to incorporate the teachings of Amro to zoom out from an application window in response to detecting a transfer of focus from the window. Doing so would allow the user to keep track of the active window while decluttering the desktop (Amro, column 2, lines 10-25).

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pahlavan and Amro as applied to claims 1 and 10 above, and further in view of Qian et al. (U.S. Pub. No. 2009/0210214) (“Qian”).

Regarding claim 8, Pahlavan discloses the invention of claim 1 as discussed above. Pahlavan, paragraph 73, teaches the server remote access module is configured to receive command messages from the client device; Pahlavan, paragraph 80, teaches the client remote access module is configured to send user inputs to the server remote access module. Yet, Pahlavan does not expressly disclose wherein the intercepting of the focus event is performed based on one or more application programming interface calls to an operating system of the computing device. However, Qian, paragraphs 24, 25, teaches hooking an interface that can communicate with the operating system and an application to monitor for system calls or API calls to the interface (e.g., keyboard events received by an event handler). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pahlavan to incorporate the teachings of Qian to intercept a keyboard event and communicate it to the operating system. Doing so would enable the server remote access module to receive the command messages from the client device (Pahlavan, paragraph 73).
Claim 17 is a CRM claim corresponding to claim 8 and is similarly rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHID K KHAN/Examiner, Art Unit 2178